DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 09/06/2022. 
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Claim 1 recites, inter alia "generate a trigger signal for controlling a first timing at which the recognition result is output and a second timing at which the pixel signal is output." Claims 11-13 are similarly amended. This is disclosed, e.g., in FIG. 31 and paragraphs [0186] to [0121] of the application as filed. Thus, the when the recognition result and the pixel signal are output are controlled by the trigger signal. 
In contrast, while Cho may disclose a timing generator 325, a signal processing unit 340, a cognitive circuit unit, and an I/O unit 390, the timing generator 325 in Cho is "configured to generate control signals and clock signals to be supplied to the row driver 321 and the column 10 driver 322 by using control signals and clock signals corresponding to the area of interest transmitted from the cognitive circuit unit 350." Thus, the timing generator 325 of Cho does not provide a trigger signal for the output of the recognition result and the pixel signal, as recited in the independent claims. Therefore, it is respectfully submitted that Cho fails to disclose or suggest all limitations in the independent claims.”
Examiner’s Response: Examiner respectfully disagrees. Claim language is broad and may be interpreted in different ways. For example, the signals from the timing generator 325 for the pixel array may be considered to be the trigger signal. In order for recognition to be performed, and therefore to be output at a first timing, the pixel array must first be controlled to read the pixel signals by using the trigger signal. Similarly, in order to output the pixel signals at a second timing, the pixel array must similarly be read out first by the trigger signal (Cho, Paragraphs 0073-0073). Therefore, the claim language is met.
	Alternatively, the timing that Cho performs output of the object recognition on the whole image (Cho, Fig. 4, S430 or S460) may be considered to be a first timing. The timing that Cho performs the output of the area of interest image (Cho, Fig. 4, S460) may be considered to be a second timing. An inherent signaling that occurs for the system to execute recognition and the output of the second area-specific readout is seen as the trigger signal. That is, the mere fact that the device performs the function means that the circuit must have triggered that function to begin. Therefore, the claim language is met.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 10 recites “wherein the at least one circuit is configured to instruct image sensor to perform readout of the pixel signal for recognition from the image sensor at a rate higher than a rate of performing readout of the pixel signal, from the image sensor”.
However, this limitation is not described in applicant’s specification. In order for recognition to be performed on the pixel signal, the pixel signal must be read out from the image sensor. Therefore, readout of the pixel signal from the image sensor must be at a rate equal to or higher than the rate of which pixel signals are readout for performing recognition. 
Claims 16 and 19 are rejected for the same reasons as claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 1 recites: “an image sensor having a pixel region in which a plurality of pixels is arranged and that reads and outputs a pixel signal from the pixels included in the pixel region”, “output the pixel signal to a subsequent stage”, and “generate a trigger signal for controlling a first timing at which the recognition result is output and a second timing at which the pixel signal is output”.
	It is unclear if the limitation “generate a trigger signal for controlling… a second timing at which the pixel signal is output”, is referring to the output of the pixel signal from the pixels, or if it is referring to outputting the pixel signal to a subsequent stage.
Claim 1 recites the limitation “output a recognition result of recognition for each of the units of readout" in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. Examiner notes lines 6-7 recites “control a unit of readout set as a part of the pixel region”, however, there is no antecedent basis for the units of readout (multiple units of readout).
	Claims 2-10 and 20 are rejected as being dependent on Claim 1.
	
	Claim 6 recites “the pixel signal output” in line 6. It is unclear if the limitation is referring to the output of the pixel signal from the pixels in claim 1, outputting the pixel signal to a subsequent stage recited in claim 1, or if the limitation is referring to “an output of the pixel signal” recited in claim 6, line 4.
	
Claim 7 recites “the output of the pixel signal” in line 5. It is unclear if the limitation is referring to the output of the pixel signal from the pixels in claim 1, outputting the pixel signal to a subsequent stage recited in claim 1, or if the limitation is referring to “an output of the pixel signal” recited in claim 6, line 4.
	 
Claim 8 recites “the pixel signal output” in line 3. It is unclear if the limitation is referring to the output of the pixel signal from the pixels in claim 1, outputting the pixel signal to a subsequent stage recited in claim 1, or if the limitation is referring to “an output of the pixel signal” recited in claim 6, line 4.

Claim 10 recites “wherein the at least one circuit is configured to instruct image sensor to perform readout of the pixel signal for recognition from the image sensor at a rate higher than a rate of performing readout of the pixel signal, from the image sensor”. It is unclear what this limitation means or how the rate of readout of the pixel signals (for recognition) is higher than the rate of readout of the pixel signals.
Claims 16 and 19 are rejected for the same reasons as claim 10.

Claim 11 recites: “an image sensor having a pixel region in which a plurality of pixels is arranged and that reads and outputs a pixel signal from the pixels included in the pixel region”, “output the pixel signal to a subsequent stage”, and “generate a trigger signal for controlling a first timing at which the recognition result is output and a second timing at which the pixel signal is output”.
	It is unclear if the limitation “generate a trigger signal for controlling… a second timing at which the pixel signal is output”, is referring to the output of the pixel signal from the pixels, or if it is referring to outputting the pixel signal to a subsequent stage.
Claim 11 recites the limitation “output a recognition result of recognition for each of the units of readout" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim. Examiner notes lines 8-9 recites “control a unit of readout set as a part of the pixel region”, however, there is no antecedent basis for the units of readout (multiple units of readout).

Claim 12 recites the limitation “output a recognition result of recognition for each of the units of readout" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. Examiner notes lines 2-3 recites “controlling a unit of readout set as a part of a pixel region”, however, there is no antecedent basis for the units of readout (multiple units of readout).
Claims 17-19 are rejected as being dependent on claim 12.

Claim 13 recites the limitation “output a recognition result of recognition for each of the units of readout" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. Examiner notes lines 4-5 recites “controlling a unit of readout set as a part of a pixel region”, however, there is no antecedent basis for the units of readout (multiple units of readout).
Claims 14-16 are rejected as being dependent on claim 13.

Claim 20 recites “wherein the recognition result is output more frequently than the pixel signal”. The limitation appears to imply the recognition result is output more frequently than the pixel signal is output. It is unclear if the limitation is referring to the output of the pixel signal from the pixels in claim 1, or outputting the pixel signal to a subsequent stage recited in claim 1.
Examiner suggests amending the limitation to recite “wherein the recognition result is output more frequently than the pixel signal is output to the subsequent stage”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11-13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2016/0021302 A1).

Regarding claim 1, Cho et al. (hereafter referred as Cho) teaches an imaging apparatus (Cho, Fig. 3) comprising: 
an image sensor having a pixel region in which a plurality of pixels is arranged and that reads and outputs a pixel signal from the pixels included in the pixel region (Cho, Fig. 3, pixel array 310, Paragraph 0073); 
at least one circuit configured to 
control a unit of readout set as a part of the pixel region (Cho, Fig. 3, driving circuit unit 321, Paragraph 0072): 
output a recognition result of recognition for each of the units of readout (Cho, Fig. 3, cognitive circuit unit 350, Paragraphs 0057-0058 and 0076, The first output unit is also considered to be the cognitive circuit unit.); 
output the pixel signal to a subsequent stage (Cho, Fig. 3, Column Driver 322 and Readout Unit 330, Paragraphs 0072 and 0074); and 
generate a trigger signal for controlling a first timing at which the recognition result is output and a second timing at which the pixel signal is output (Cho, Fig. 4, Paragraphs 0072, 0077 0082 and 0084, The signals from the timing generator 325 for the pixel array may be considered to be the trigger signal. In order for recognition to be performed, and therefore to be output at a first timing, the pixel array must first be controlled to read the pixel signals by using the trigger signal. Similarly, in order to output the pixel signals at a second timing, the pixel array must similarly be read out first by the trigger signal (Cho, Paragraphs 0073-0073). Alternatively, the timing that Cho performs output of the object recognition on the whole image (Cho, Fig. 4, S430 or S470) may be considered to be a first timing. The timing that Cho performs the output of the area of interest image (Cho, Fig. 4, S460) may be considered to be a second timing. An inherent signaling that occurs for the system to execute recognition and the output of the second area-specific readout is seen as the trigger signal.).
Claims 11-13 are rejected for the same reasons as claim 1.

Regarding claim 2, Cho teaches the imaging apparatus according to claim 1 (see claim 1 analysis), wherein the trigger signal achieves synchronization between the first timing and the second timing (Cho, Figs. 3 and 4, The steps of driving and reading out the image sensor by the second output unit (Column Driver 322 and Readout Unit 330) are synchronized with the determination and output of the first output unit (cognitive circuit unit).).

Regarding claim 3, Cho teaches the imaging apparatus according to claim 1 (see claim 1 analysis), wherein the at least one circuit is configured to output the trigger signal at a fixed period (Cho, Paragraph 0084).

Regarding claim 9, Cho teaches the imaging apparatus according to claim 1 (see claim 1 analysis), wherein the at least one circuit is configured to perform readout of the pixel signal to be output, from the image sensor, at a rate higher than a rate of performing readout of the pixel signal for recognition, from the image sensor, in accordance with an output of the trigger signal (Cho, Fig. 5, Paragraph 0084, Output of the second output unit occurs each frame, output of the first output unit occurs three times per 30 frames.).
Claims 15 and 18 are rejected for the same reasons as claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0021302 A1) in view of Konishi (US 2016/0080636 A1).

Regarding claim 4, Cho teaches the imaging apparatus according to claim 1 (see claim 1 analysis). However, Cho does not teach wherein the at least one circuit is configured to generate the trigger signal in accordance with external control of the imaging apparatus.
In reference to Konishi, Konishi teaches at least one circuit is configured to generate a trigger signal (Konishi, Fig. 1, timing generator 16 and CPU 15, Paragraph 0042) in accordance with external control of the imaging apparatus (Konishi, Fig. 1, operating switch 24 (a main power switch), Paragraphs 0034 and 0045).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cho with a main power switch as seen in Cho to allow the device to be turned on or off to conserve power when not being used.

Claims 10, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0021302 A1) in view of Ando (US 2016/0379075 A1).

Regarding claim 10, Cho teaches the imaging apparatus according to claim 1 (see claim 1 analysis), wherein the at least one circuit is configured to instruct the image sensor readout of the pixel signal in accordance with an output of the trigger signal Paragraphs 0072, 0077 0082 and 0084).
However, Cho does not teach performing readout of the pixel signal for recognition from the image sensor at a rate higher than a rate of performing readout of the pixel signal from the image sensor.
In reference to Ando, Ando teaches performing readout of the pixel signal for recognition from the image sensor at a rate higher (Ando, Fig. 2, Steps S103-S108, Paragraphs 0069-0071) than a rate of performing readout of the pixel signal from the image sensor (Ando, Fig. 2, Step S113, Paragraphs 0082-0083).
These arts are analogous since they are both related to imaging devices performing recognition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cho with the teaching of using a low resolution image in performing recognition as seen in Ando to perform high-speed image recognition and lower power consumption.
Claims 16 and 19 are rejected for the same reasons as claim 10.

Claim 1-2, 5 and 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0312179 A1) in view of Cho et al. (US 2016/0021302 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee) teaches an imaging apparatus (Lee, Fig. 1) comprising: 
an image sensor reading out image data (Lee, Fig. 2, Image sensor 230, Paragraph 0029); 
at least one circuit configured to
output a recognition result of recognition for the image data (Lee, Fig. 3, output control module 330, Paragraph 0041); 
output the image data to a subsequent stage (Lee, Fig. 2, image signal processor 260, Paragraph 0030); and 
generate a trigger signal for controlling a first timing at which the recognition result is output and a second timing at which the image data is output (Lee, Fig. 1, processor 120, Fig. 4B, Steps 410 and 450, Paragraphs 0028, 0060 and 0070, the processor controls the timing and triggering of outputting the recognition result and image data.).
However, Lee does not teach the image sensor having a pixel region in which a plurality of pixels is arranged and that reads and outputs a pixel signal from the pixels included in the pixel region nor control a unit of readout set as a part of the pixel region.
In reference to Cho, Cho teaches an image sensor having a pixel region in which a plurality of pixels is arranged and that reads and outputs a pixel signal from the pixels included in the pixel region (Cho, Fig. 3, pixel array 310, Paragraph 0073); 
at least one circuit configured to 
control a unit of readout set as a part of the pixel region (Cho, Fig. 3, driving circuit unit 321, Paragraph 0072): 
output a recognition result of recognition for each of the units of readout (Cho, Fig. 3, cognitive circuit unit 350, Paragraphs 0057-0058 and 0076, The first output unit is also considered to be the cognitive circuit unit.); 
output the pixel signal to a subsequent stage (Cho, Fig. 3, Column Driver 322 and Readout Unit 330, Paragraphs 0072 and 0074); and 
generate a trigger signal for controlling a first timing at which the recognition result is output and a second timing at which the pixel signal is output (Cho, Fig. 4, Paragraphs 0072, 0077 0082 and 0084, The signals from the timing generator 325 for the pixel array may be considered to be the trigger signal. In order for recognition to be performed, and therefore to be output at a first timing, the pixel array must first be controlled to read the pixel signals by using the trigger signal. Similarly, in order to output the pixel signals at a second timing, the pixel array must similarly be read out first by the trigger signal (Cho, Paragraphs 0073-0073). Alternatively, the timing that Cho performs output of the object recognition on the whole image (Cho, Fig. 4, S430 or S470) may be considered to be a first timing. The timing that Cho performs the output of the area of interest image (Cho, Fig. 4, S460) may be considered to be a second timing. An inherent signaling that occurs for the system to execute recognition and the output of the second area-specific readout is seen as the trigger signal.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the method of controlling the readout of the image sensor as seen in Cho to read out only an area of interest and reduce power consumption compared to reading out all image data and increase processing speed (Cho, Paragraph 0075).
Claims 11-13 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Lee and Cho teaches the imaging apparatus according to claim 1 (see claim 1 analysis), wherein the trigger signal achieves synchronization between the first timing and the second timing (Lee, Fig. 4B, The timing of the second and first output achieve synchronization since the step of extract an object from an image (410) (second timing/ second output unit) must occur before output of the generated recognition result (450) (first timing/ first output unit)).

Regarding claim 5, the combination of Lee and Cho teaches the imaging apparatus according to claim 1 (see claim 1 analysis), wherein the at least one circuit is configured to generate the trigger signal in accordance with a recognition confidence indicating a confidence level of the recognition result (Lee, Paragraphs 0036 and 0042).

Claims 10, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0312179 A1) in view of Cho et al. (US 2016/0021302 A1) in view of Ando (US 2016/0379075 A1).

Regarding claim 10, the combination of Lee and Cho teaches the imaging apparatus according to claim 1 (see claim 1 analysis), wherein the at least one circuit is configured to instruct the image sensor readout of the pixel signal in accordance with an output of the trigger signal Paragraphs 0072, 0077 0082 and 0084).
However, the combination of Lee and Cho teaches does not teach performing readout of the pixel signal for recognition from the image sensor at a rate higher than a rate of performing readout of the pixel signal from the image sensor.
In reference to Ando, Ando teaches performing readout of the pixel signal for recognition from the image sensor at a rate higher (Ando, Fig. 2, Steps S103-S108, Paragraphs 0069-0071) than a rate of performing readout of the pixel signal from the image sensor (Ando, Fig. 2, Step S113, Paragraphs 0082-0083).
These arts are analogous since they are both related to imaging devices performing recognition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Cho with the teaching of using a low resolution image in performing recognition as seen in Ando to perform high-speed image recognition and lower power consumption.
Claims 16 and 19 are rejected for the same reasons as claim 10.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698    

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698